Title: John Adams to Abigail Adams, 7 July 1776
From: Adams, John
To: Adams, Abigail


     
      Philadelphia July 7. 1776
     
     I have this Moment folded up a Magazine, and an Evening Post and sent it off, by an Express, who could not wait for me to write a single Line. It always goes to my Heart, to send off a Packett of Pamphletts and News Papers, without a Letter, but it sometimes unavoidably happens, and I suppose you had rather receive a Pamphlet or News Paper, than nothing.
     The Disign of our Enemy, now seems to be a powerfull Invasion of New York and New Jersey. The Hallifax Fleet and Army, is arrived, and another Fleet and Army under Lord How, is expected to join them. We are making great Preparations to meet them, by marching the Militia of Maryland, Pensilvania, and New Jersey, down to the Scene of Action, and have made large Requisitions upon New England. I hope for the Honour of New England, and the Salvation of America, our People will not be backward in marching to New York. We must maintain and defend that important Post, at all Events. If the Enemy get Possession there, it will cost N. England very dear. There is no danger of the Small Pox at New York. It is carefully kept out of the City and the Army. I hope that your Brother and mine too will go into the Service of their Country, at this critical Period of its Distress.
     Our Army at Crown Point is an Object of Wretchedness, enough to fill a humane Mind, with Horror. Disgraced, defeated, discontented, dispirited, diseased, naked, undisciplined, eaten up with Vermin—no Cloaths, Beds, Blanketts, no Medicines, no Victuals, but Salt Pork and flour. A Chaplain from that Army, preached a Sermon here the other day, from “cursed is he, that doth the Work of the Lord, deceitfully.”
     I knew better than he did, who the Persons were, who deserved these Curses. But I could not help myself, nor my poor Country any more than he.
     I hope that Measures will be taken to cleanse the Army at Crown Point from the small Pox, and that other Measures will be taken in New England, by tolerating and encouraging Inoculation, to render that Distemper less terrible.
     I am solicitous to hear, what Figure, our new Superiour Court made in their Eastern Circuit. What Business they did? Whether the Grand Juries, and petit Juries, were sworn. Whether they tried any Criminals? or any civil Actions. How the People were affected at the Appearance of Courts again. How the Judges were treated, whether with Respect, or cold Neglect &c.
     Every Colony, upon the Continent will soon be in the same Situation. They are erecting Governments, as fast as Children build Cobb Houses. But I conjecture they will hardly throw them down again, so soon.
     The Practice We have hitherto been in, of ditching round about our Enemies, will not always do. We must learn to Use other Weapons than the Pick Axe and the Spade. Our Armies must be disciplined and learn to fight. I have the Satisfaction to reflect, that our Massachusetts People, when they have been left to themselves, have been constantly fighting and skirmishing, and always with success. I wish the same Valour, Prudence, and Spirit had been discovered every where.
    